                                          Case 3:19-cv-01293-MMC Document 75 Filed 10/29/20 Page 1 of 2




                                  1

                                  2

                                  3

                                  4

                                  5                            IN THE UNITED STATES DISTRICT COURT

                                  6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  7

                                  8      MUDDY WATERS CAPITAL LLC,                      Case No. 19-cv-01293-MMC
                                  9                    Plaintiff,                       ORDER RE: PROPOSED JUDGMENT
                                                                                        FILED BY DEFENDANT TULLETT
                                  10              v.                                    PREBON (SECURITIES) LTD.
                                  11     TULLETT PREBON (SECURITIES)
                                         LTD., and JOHN DOES 1-10,
                                  12
Northern District of California
 United States District Court




                                                       Defendants.
                                  13

                                  14          In the instant action, plaintiff Muddy Waters Capital LLC (“MWC”) alleges a single

                                  15   claim of insider trading against defendants Tullett Prebon (Securities) Ltd. (“Tullett”) and

                                  16   John Does 1 through 10.1 By order filed October 16, 2020, the Court granted Tullett’s

                                  17   Motion to Dismiss.

                                  18          The Court is now in receipt of a “[Proposed] Judgment,” filed October 27, 2020, by

                                  19   Tullett and unaccompanied by a motion seeking entry thereof.

                                  20          Where “multiple parties” are named in a complaint, “the court may direct entry of a

                                  21   final judgment as to one or more, but fewer than all, claims or parties only if the court

                                  22   expressly determines that there is no just reason for delay.” See Fed. R. Civ. P. 54(b).

                                  23   Here, although the above-referenced claim, as alleged against Tullett, has been resolved

                                  24   by the Court, the claim, as alleged against the “Doe” defendants, remains pending.

                                  25          Under such circumstances, if Tullett is seeking, at this time, a separate final

                                  26
                                  27          The “Doe” defendants are alleged to be “unknown individuals or entities” who
                                              1
                                       purchased or traded the bonds at issue in the instant action “and/or” provided material
                                  28   non-public information to such defendants. (See Amended Compl. ¶ 14.)
                                          Case 3:19-cv-01293-MMC Document 75 Filed 10/29/20 Page 2 of 2




                                  1    judgment, it must file a motion in which it sets forth good cause for such relief.

                                  2           IT IS SO ORDERED.

                                  3

                                  4    Dated: October 29, 2020
                                                                                                MAXINE M. CHESNEY
                                  5                                                             United States District Judge
                                  6

                                  7

                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                     2
